Citation Nr: 1105161	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  09-23 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals of shrapnel wounds to the 
back that includes scars.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

William Alan Nelson II, Associate Counsel


INTRODUCTION

The Veteran, who is the Appellant, served on active duty from 
June 1994 to  
August 1994, and from July 2006 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) 
from an  
April 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan, which granted 
service connection for the disabilities of "scars on back" and 
"right tenth rib with deformity" as residuals of an IED blast.  
The rating decision assigned an initial 10 percent rating for the 
"scars on back."  The Veteran appealed the initial assigned 10 
percent disability rating for the scars, but did not appeal the 
initial noncompensable (0 percent) disability rating for the 
right tenth rib deformity. 

To more accurately reflect the nature of the Veteran's service-
connected disability, which includes all residuals of the IED 
blast, and not just the scars upon which the initial rating was 
assigned, the Board has recharacterized the issue on appeal as 
entitlement to an initial disability rating in excess of 10 
percent for service-connected residuals of shrapnel wounds to the 
back that includes scars, both the two tender scars and residual 
skin burn scars. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  


REMAND

The Board has a duty to acknowledge and consider all regulations 
that are potentially applicable.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  In this case, the RO has rated residuals of 
shrapnel wounds to the back as scars under Diagnostic Codes 7801-
7805.  The reasons and bases section of the April 2008 rating 
decision on appeal that granted service connection provided 
ratings of IED blast residual based on the scar residuals, while 
recognizing findings of IED blast with sustained shrapnel 
fragment injury, hospitalization, penetrating soft tissue injury, 
and scaring that was indurated and indented, and minimal loss of 
underlying tissues.  

Some of the findings in the service treatment records, on VA 
examination, and recognized in the RO rating decision on appeal 
are suggestive of muscle injury residual to the shrapnel wounds 
to the back.  The service treatment records and January 2008 VA 
examination report suggest the possibility of muscle injury.  
Service treatment records reflect that the Veteran sustained a 
"penetrating" soft tissue injury to the posterior thorax in 
January 2007, and treatment included irrigation and 
"debridement."  A January 2008 VA examination report notes the 
Veteran's injury with IED blast that included shrapnel fragment 
injury and burns to his back, and which required hospitalization.  
Clinical findings at the January 2008 VA examination included two 
"deep" scars, and included findings that one or both of the 
scars were indented and indurated, and "minimal loss of 
underlying tissues."  

While the January 2008 VA examination delineated the nature of 
the scarring, as well as the separate disability of right tenth 
rib deformity, the record is unclear as to whether the IED blast 
residuals of injury included a muscle wound or injury and, if so, 
which muscle group(s) are involved.  The VA schedular disability 
rating criteria for rating muscle wounds includes ratings based 
on such findings such as "deep penetrating wound . . . from a 
small shell or shrapnel fragment," small or linear entrance 
scars indicating short track of missile through muscle tissue, 
and "some loss of deep fascia or muscle substance or impairment 
of muscle tonus," and "debridement."  See 38 C.F.R. § 4.56 
(2010).  

The Board finds that a VA muscles injury examination is needed to 
determine whether a potentially more favorable alternative rating 
of the Veteran's residuals of IED blast as a muscle injury is 
warranted, in addition to consideration of rating the residuals 
as scar residuals.  As a rating for muscle injury could be more 
favorable to the Veteran, a remand is necessary for a VA muscle 
injury examination to determine the presence and severity of any 
muscle injury.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should arrange for the Veteran 
to undergo VA muscles injury examination.  
The relevant documents in the claims file 
should be made available to the examiner, and 
the examination report should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests, studies, and consultations 
should be accomplished, and all clinical 
findings should be reported in detail.

The examiner should clearly identify any 
associated muscle injury residual, 
specifying the muscle group(s) affected.  
The examiner should provide an assessment of 
the muscle injury residual, indicating 
whether such is best characterized as slight, 
moderate, moderately severe, or severe.

The examiner is directed to the January 2007 
service treatment records reflecting 
penetrating soft tissue shrapnel fragment 
injury to the posterior thorax, which 
required hospitalization and irrigation and 
debridement of a right back wound; and a 
January 2008 VA examination report findings 
of two "deep" scars, indented and 
indurated, and "minimal loss of underlying 
tissues."

2.  After completing the requested actions, 
and any additional notification and/or 
development deemed warranted, the issue of an 
initial disability rating in excess of 10 
percent for service-connected residuals of 
shrapnel wounds to the back that includes 
scars, as recharacterized by the Board, 
should be readjudicated in light of all the 
evidence of record.  If any benefit sought on 
appeal remains denied, the RO/AMC should 
furnish to the Veteran and his representative 
an appropriate Supplemental Statement of the 
Case (SSOC), and should afford them the 
appropriate time period for response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The Veteran is 
advised to appear and participate in any scheduled VA 
examination, as failure to do so may result in denial of the 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

